DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-18 are pending in the application.	
Response to Amendment
Acknowledgment is made of applicant’s Amendment, filed 22 February 2022. The changes and remarks disclosed therein have been considered.
Claims 10-18 have been cancelled by Amendment. Therefore, claims 1-9 are pending in the application. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (CN201910123619.4   02/19/2019   People’s Republic of China).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “…a minimum value corresponding to a first switching relationship; …a maximum value corresponding to a second switching relationship different from the first relationship”. This limitation cannot be found in the disclosure as originally filed and is therefore new matter. Claims 2-9 depend from claim 1 and therefore contain the same new matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (WO 2017/039608 A1 hereinafter “Zhang”).

Regarding Independent Claim 1, Zhang, for example in Figs. 1-6, discloses 1. An operating method for improving performance of a selector device (e.g., selector 300; in Fig. 3 related in Figs. 1-2, 4-6), wherein the operating method comprises: Step S1 of determining a direct current (DC) or alternating current (AC) operating voltage (e.g., Device Voltage; in Figs. 6 related in Figs. 1-5) and a limit current of the selector device (e.g., 10-12A; in Figs. 6 related in Figs. 1-5) containing active metal (see paragraph [0022+]); Step S2 of applying determined operating voltage and limit current to the selector device (e.g., a current sneak path; in Figs. 1 related in Figs. 2-6), so that the selector device circulates under DC or AC until an off-state resistance is reduced (implied the off state from zero to 10-10A; in Figs. 6 related in Figs. 1-5); Step S3 of continuously applying the determined operating voltage and limit current to the selector device (see for example in Figs. 1, 6 related in Figs. 2-5), so that the selector device circulates under DC or AC until the off-state resistance is reduced to a minimum value corresponding to a first switching relationship (implied to 10-10; in Figs. 1, 6 related in Figs. 2-5); Step S4 of continuously applying the determined operating voltage and limit current to the selector device (see for example in Figs. 1, 6 related in Figs. 2-5), so that the selector device circulates under DC or AC until the off-state resistance is increased (implied the on state to off state; in Figs. 6 related in Figs. 1-5); Step S5 of continuously applying the determined operating voltage and limit current to the selector device (see for example in Figs. 1, 6 related in Figs. 2-5), so that the selector device circulates under DC or AC until the off-state resistance is increased to a maximum value corresponding a second switching relationship different from the first -12A; in Fig. 6 related in Figs. 1-5); and Step S6 of adjusting the operating voltage and the limit current (implied the voltage and current changed from zero to 1.6+; in Figs. 1, 6 related in Figs. 2-5), and performing a DC or AC operation or an alternating current (AC) pulsed operation on a selector (see for example in Figs. 1, 6 related in Figs. 2-5).  
Regarding claim 2, Zhang, for example in Figs. 1-6, discloses wherein a structure of the selector device (e.g., 300; in Figs. 2-3 related in Figs. 1, 4-6) containing active metal is a first metal electrode layer (e.g., 302/304; in Figs. 2-3 related in Figs. 1, 4-5), a switch layer (e.g., 306; in Figs. 2-3 related in Figs. 1, 4-5), and a second metal electrode layer (e.g., 304/302; in Figs. 2-3 related in Figs. 1, 4-5); wherein at least one of the first metal electrode layer, the second metal electrode layer, or the switch layer contains active metal (see for example in Figs. 2-3 related in Figs.1, 4-5; see paragraph [0033+]).  
Regarding claim 3, Zhang, for example in Figs. 1-6, discloses wherein the active metal comprises one or more of Ag, Cu, Co, Ni, and Sn (see for example in Figs. 2-3 related in Figs. 1, 4-5; see paragraph [0033+]).  
Regarding claim 4, Zhang, for example in Figs. 1-6, discloses wherein in Step S1, through a DC or AC test, a minimum voltage for opening the selector device is determined (see for example in Figs. 1, 6 related in Figs. 2-5), and the operating voltage is set to be 0.3V to lV greater than the minimum voltage (see for example in Figs. 1, 6 related in Figs. 2-5); and through the DC or AC test, a maximum limit current and a minimum limit current for switching phenomenon of the selector device to occur are determined (see for example in Figs. 1, 6 related in Figs. 2-5), and the limit current is set to be 1 to 3 orders of magnitude lower than the maximum limit current, and higher than the minimum limit current (see for example in Figs. 1, 6 related in Figs. 2-5).  

Regarding claim 6, Zhang, for example in Figs. 1-6, discloses wherein in Step S3, a basis for determining that the off-state resistance is reduced to the minimum value is that the off-state resistance will not be lower than the off-state resistances during previous and subsequent operating processes (see for example in Figs. 1, 6 related in Figs. 2-5).  
Regarding claim 7, Zhang, for example in Figs. 1-6, discloses wherein in Step S4, a basis for determining that the off-state resistance is increased is that the off-state resistance of the selector device is increased by more than 1 order of magnitude (see for example in Figs. 1, 6 related in Figs. 2-5).  
Regarding claim 8, Zhang, for example in Figs. 1-6, discloses wherein in Step S5, a basis for determining that an off-state resistance is increased to a maximum value is that the off-state resistance will not be higher than the off-state resistances during a previous operating process (see for example in Figs. 1, 6 related in Figs. 2-5), and an off-state resistance is at most higher than the off-state resistance by 0.5 orders of magnitude during a subsequent operating process (see for example in Figs. 1, 6 related in Figs. 2-5).  
Regarding claim 9, Zhang, for example in Figs. 1-6, discloses wherein Step S6 comprises: determining a minimum voltage and current for stably switching the selector device (see for example in Figs. 1, 6 related in Figs. 2-5); and applying a suitable voltage or current that at least satisfies stably switching the selector to the selector device according to actual operating requirements (see for example in Figs. 1, 6 related in Figs. 2-5), and performing the DC or AC 
Response to Arguments
Applicant's arguments filed 22 February 2022 have been fully considered but they are not persuasive.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicant argues the prior art of Zhang does not disclose “the selector device circulates under DC or AC until the off-state resistance is reduced to minimum value corresponding to a first switching relationship” and “the selector device circulates under DC or AC until the off-state resistance is increased to a maximum value corresponding to a second switching relationship different from the first relationship” as recited in the amended claim 1 (see remarks file 22 February 2022, first paragraph on page 7).
In response to applicant’s arguments, in Figs. 6A-6B, disclose a maximum value (e.g., 10-12) and switched to minimum value (e.g., 10-10), see the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825